DETAILED ACTION
Disposition of Claims
Claims 1-5, 7-8, 16, 20-21, 23, 25, 29-30, 35, 43, 47, and 52-54 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0276300 A1, Published 09/03/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 02/18/2020, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 references HSV strains 333 and 2.12 and references amino acid positions in the glycoproteins gC, gD, and gE.  However, without an appropriate sequence deposit of either of these strains or the proteins from these strains to make it clear to one of skill in the art which amino acids are, or are not, envisioned, the metes and bounds of the claim are unclear.  While some of these sequences may be available in depositories such as GenBank, these are not static deposits and may be altered, changed, or removed.  HSV glycoproteins comprise signal peptides which are normally cleaved from the mature protein in the ER during processing, so it is unclear if these positions are within a “mature” glycoprotein or a pre-ER processed glycoprotein.  Furthermore, it is unclear as to the overall size of these glycoproteins, so if the region referenced is smaller than the overall protein, it is unclear what portion of the protein is being referenced (e.g. if HSV gC is larger than 426 amino acids, it is unclear where amino acid “27” starts and where amino acid “426” ends.)  It is highly suggested the claim be amended to read upon specific, referenced SEQ ID NOs: to make it clear to one of skill in the art as to which amino acids are, or are not, included in the claims.




Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a composition comprising one or more nucleoside modified mRNAs, wherein each of said nucleoside modified mRNAs encodes a Herpes Simplex Virus (HSV) glycoprotein or immunogenic fragment thereof, and wherein said nucleoside modified mRNA comprises one or more pseudouridine residues.  
Further limitations on the composition of claim 1 are wherein said one or more pseudouridine residues comprise in -methylpseudouridine, 1-methyl-3- (3-amino-5-carboxypropyl)pseudouridine, 2-O-methylpseudouridine, 5- methyldihydrouridine, 3-methylpseudouridine, or any combination thereof (claim 3); wherein said one or more nucleoside modified mRNAs encode a) an HSV glycoprotein D (gD) or an immunogenic fragment thereof, b) an HSV glycoprotein C (gC) or an immunogenic fragment thereof, and c) an HSV glycoprotein E (gE) or an immunogenic fragment thereof, d) HSV glycoprotein B (gB) or immunogenic fragment thereof, C) HSV glycoprotein H (gH) or immunogenic fragment thereof, F) HSV glycoprotein L (gL) or immunogenic fragment thereof, g) HSV glycoprotein I (gl) or immunogenic fragment thereof, or h) any combination thereof (claim 4); wherein said HSV glycoprotein comprises an HSV-1 glycoprotein or an HSV-2 glycoprotein (claim 5); wherein said nucleoside modified mRNA encodes an immunogenic fragment of HSV gD from HSV-2 strain 333, or a homologous sequence from another HSV strain; wherein said immunogenic fragment of HSV gC comprises either a C3b-binding domain thereof, a properdin interfering domain thereof, a C5 interfering domain thereof, or a fragment of said C3b-binding domain, properdin interfering domain, or C5-interfering domain; wherein said nucleoside modified mRNA encodes an immunogenic fragment of HSV gC from HSV-2 strain 333, or a homologous sequence from another HSV strain; wherein said immunogenic fragment of HSV gE is from HSV-2 strain 2.12, or a 
Claim 21 is drawn to a method of treating a Herpes Simplex Virus (HSV) infection or suppressing, inhibiting, or reducing the incidence of an HSV infection in a subject, the method comprising the step of administering to said subject the nucleoside modified mRNA composition of claim 1.
Further limitations on the method of claim 21 is wherein said HSV infection comprises an HSV-1 infection or an HSV-2 infection (claim 23);  wherein said HSV infection comprises a primary HSV infection; a flare, recurrence, or HSV labialis following a primary HSV infection; a reactivation of a latent HSV infection; an HSV encephalitis, an HSV neonatal infection, a genital HSV infection, or an oral HSV infection, or a combination thereof (claim 25); wherein the administration step comprises intramuscular, subcutaneous, intradermal, intranasal, intravaginal, intrarectal, or topical administration (claim 52); wherein the administration step comprises a) administering a first composition comprising a nucleoside modified mRNA encoding a first HSV glycoprotein, b) administering a second composition comprising a nucleoside modified mRNA encoding a second HSV glycoprotein, and c) administering a third composition comprising a nucleoside modified mRNA encoding a third HSV glycoprotein (claim 53); and further comprising the step of administering to said subject a composition comprising said HSV glycoprotein or immunogenic fragment thereof (claim 54).
Claim 29 is drawn to a method of inducing an immune response in a subject, comprising the step of administering to said subject the nucleoside modified mRNA composition of claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 16, 20-21, 23, 25, 29-30, 35, 43, 47, and 52-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciaramella et. al. (WO2017070623A1, Pub. 04/27/2017; Priority 10/22/2015; hereafter “Ciaramella”.)
The Prior Art
instant claims 1, 3, 16, 20).  Ciaramella teaches the glycoproteins may be from HSV-2 (reference claims 2-5; instant claim 5) and may be one or more, or at least two, of glycoproteins gB, gC, gD, and gE or immunogenic fragments thereof (reference claims 2-5; instant claims 4-5).  Ciaramella teaches the HSV-2 SgC and SgE sequences, which are all from strain 333 and all have been truncated to remove the transmembrane region (SEQ ID NOs:49 and 51 of Ciaramella; instant claim 7).  Ciaramella teaches methods of inducing an antigen- specific immune response in a subject, the method comprising administering to the subject the vaccine comprising the modified mRNA in an amount effective to produce an antigen- specific immune response in the subject (reference claim 43; instant claim 29), wherein the antigen specific immune response comprises a T cell response or a B cell response (reference claim 44; instant claim 47).  Ciaramella teaches the composition may be administered via intradermal or intramuscular injection (reference claim 47; instant claims 30, 52), and wherein the administration can be in a prime-boost setting (reference claims 45-46).  As noted by Ciaramella, the booster doses do not have to be the same composition as the priming doses; Ciaramella notes that a “booster vaccine” may comprise any HSV vaccine disclosed, which includes the “traditional vaccines” that comprise subunit vaccines such as glycoprotein vaccines tested in the art (p. 8, lines 14-17; p. 15, ¶2; p. 57; ¶1; p. 58, ¶2; p. 65, ¶4; instant claims 35, 43, 53-54).  Ciaramella also teaches the compositions may be used to reduce the incidence of HSV infection in a subject (p. 57, ¶2; instant claim 21), wherein HSV infection may be caused by HSV-1 or HSV-2 (p. 1, ¶2; instant claim 23).  The method can inhibit a primary HSV infection (p. 57, ¶2; instant claim 25).  
For at least these reasons, Ciaramella teaches the limitations of instant claims 1-5, 7, 16, 20-21, 23, 25, 29-30, 35, 43, 47, and 52-54, and anticipates the instant invention.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as the sequences disclosed appear to be free of the prior art of record.


Conclusion
No claims are allowed.  Claim 8 is objected to.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
US20200163878A1.  Teaches delivery of modified mRNA compositions in LNPs, wherein said mRNA encodes HSV antigens such as gC, gD, and gE.  Not utilized as rejection would be redundant to those set forth supra.
US 9770463B2:  teaches self-amplifying mRNA vaccines that deliver HSV antigens and have modified nucleosides.  Not utilized as rejection would be redundant to those set forth supra.
Awasthi S, et. al. J Virol. 2014 Aug;88(15):8421-32. Epub 2014 May 14. teaches rationale behind using gC, gD, and gE in an effective HSV vaccine.    
Richner JM, et. al. Cell. 2017 Mar 9;168(6):1114-1125.e10. Epub 2017 Feb 17.  Teaches modified mRNA-LNP platform for vaccination against viral infections. 
Awasthi S, et. al. Sci Immunol. 2019 Sep 20;4(39):eaaw7083.  Applicant-related post-filing art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648